Citation Nr: 0003223	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
lumbar syndrome with degenerative changes, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


REMAND

The veteran had active military service from November 1965 to 
October 1967.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
of the Louisville, Kentucky, Regional Office (RO) which 
increased the disability evaluation for the veteran's 
service-connected lumbar syndrome with degenerative changes 
from 20 to 40 percent and denied a total rating for 
compensation purposes based on individual unemployability.  
In March 1994, the veteran was afforded a hearing before a 
member of the Board sitting at the RO. In January 1996, the 
Board remanded the veteran's claims to the RO for additional 
development of the record which included requesting 
additional Department of Veterans Affairs (VA) and private 
clinical documentation and affording the veteran an 
additional VA examination for compensation purposes.

Additional VA and private clinical documentation was 
incorporated into the record. The RO scheduled the requested 
examination for June 1996.  A May 1996 entry in the claims 
file indicates that the veteran's son contacted the 
Nashville, Tennessee, VA Medical Center and stated that the 
veteran could not report for the scheduled examination.  In 
January 1997, the RO contacted the veteran in writing and 
asked whether he was willing to report for a VA examination 
for compensation purposes. 
The veteran was schedule for a VA medical examination on 
September 29, 1997.  Evidence of record indicates that the 
veteran was incarcerated at the Federal Correctional 
Institute in Manchester, Kentucky at that time.  The RO 
issued a Supplemental Statement of the Case (SSOC) that noted 
the absence of additional medical evidence.  The SSOC 
continued the veteran's 40 percent rating for his lumbosacral 
spine condition, and denied his claim for entitlement to 
individual unemployability.  In February 1999, the RO issued 
a deferred rating decision that addressed the RO's efforts to 
schedule this incarcerated veteran for a VA medical 
examination.  A second such decision is of record, and it 
also addressed the difficulty of scheduling the veteran for a 
VA medical examination.  

The veteran ultimately underwent a VA spine examination in 
June 1999.  The examiner noted that she had reviewed the 
veteran's claims folder.  The examiner also noted that 
"there are no medical records available for review with the 
exception of an x-ray of the lumbar spine."  However, the 
veteran's claims folder contains extensive medical records, 
and it does not appear that these were reviewed by the 
examiner.  The Board is unable to address the veteran's 
disability rating until it has a complete medical examination 
to review.  In addition, as the veteran's entitlement to a 
total rating for compensation purposes based upon individual 
unemployability cannot be evaluated until the disability 
rating for the underlying claim is resolved, that issue 
cannot be addressed by the Board at this time.

Accordingly, this case is REMANDED for the following action:

1. The RO should require the examiner 
from the
veteran's June 1999 VA examination to 
review the medical records contained in 
his claims file, and have her prepare an 
addendum to her examination that reflects 
this information.  If it is not possible 
for the veteran's claims file to be 
reviewed by the same examiner, the RO 
should again schedule the veteran for a 
VA examination which is sufficiently 
broad enough to accurately determine the 
current nature and severity of his 
service-connected low back disorder.  All 
indicated tests and studies should be 
accomplished and the findings, including 
active and passive ranges of motion of 
the lumbar spine, should be reported in 
detail.  The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected low back 
disorder and any associated pain with a 
full description of the effect of the 
disability upon his ordinary and 
vocational activities.  The claims folder 
should be made available to the examiner 
prior to and during the examination.  The 
examiner should review the medical 
records contained in the claims folder, 
and the examination report should reflect 
that such a review was conducted.

2. The RO should then reevaluated the 
veteran's claims for an increased 
disability evaluation for his low back 
disorder and a total rating for 
compensation purposes based on individual 
unemployability with express 
consideration of the applicability of 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999) 
and the Court's holdings in Ferraro v. 
Derwinski, 1 Vet.App. 326, 330 (1991), 
and DeLuca v. Brown, 8 Vet.App. 202 
(1995)

3.  When the requested action has been 
completed, and if the veteran's claims 
continue to be denied, the RO should 
issue a supplemental statement of the 
case.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration if appropriate. 

The purpose of this REMAND is to allow for additional 
development of the record and due process of law.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
      LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



